COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ERICK HERNANDEZ,                               §              No. 08-17-00255-CV

                       Appellant,                §                Appeal from the

  v.                                             §               171st District Court

  JOE TALAMANTES,                                §            of El Paso County, Texas

                        Appellee.                §             (TC# 2014DCV0610)

                                             §
                                           ORDER

       Pending before the Court is the Appellant’s first motion for extension of time to complete

mediation. The Court GRANTS the request to extend the deadline to complete mediation until

April 5, 2018. Upon completion of mediation, the parties are directed to comply with the

instructions set forth in our order of December 21, 2017.

       IT IS SO ORDERED this 5th day of March, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.